This was an action against the endorser of a note and was resisted on the ground of release by an extension of the time for payment. On the face of the note appears the following: "Protest, presentment, notice of dishonor, and extension of time of payment waived by all parties to this note."
These words constituted a waiver by defendant's intestate, who was a "party" to the note as an endorser. C. S., 3092; Bank v. Hessee,207 N.C. 71; Corp. Com. v. Wilkinson, 201 N.C. 344.
Defendant also excepted to the testimony of an attorney, who had formerly held the note for collection, as to declarations of defendant's intestate to him, but C. S., 1795, disqualifies "only such as have a direct and substantial, or a direct legal or pecuniary interest in the result" (Jones v. Emory, 115 N.C. 158), and does not apply to an attorney. Propstv. Fisher, 104 N.C. 214; Hall v. Holloman, 136 N.C. 34.
No error.